DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 is an apparatus claim.  Claim 9 is indefinite because there are no structure limitations for the apparatus therefor the claims fails to point out and distinctly claim the apparatus.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al (5,505,238).
	As to claims 1 and 9, Fujii et al disclose a method of making a composite material that includes
	-comminuting wood elements into wood fragments: wood is cut to length and the disrupted and split to form pieces 6 (column 4, lines 34-50);
	-crushing the wood fragments: disrupted pieces are crushed between rollers of device 7 to form pieces 8 (column 4, lines 50-57; Fig. 1);
	-mixing the wood fragments with an adhesive agent: pieces 8 are mixed with and adhesive (column 4, line 65 through column 5, line 5);
	-pressing the mixture: the mixture is pressed (column 5, lines 17-24).
	As to claim 2, the wood can be scrap or waste wood (column 4, lines 26-28).
 	As to claim 3, the wood is heated to at least 56ºC (180-200ºC, column 4, lines 57-60).
	As to claim 5, the wood is splintered (finely split, column 4, lines 53-56). 
	As to claim 6, mixing in the drum will cause splintered end regions to mesh with one another.
	As to claim 7, the fragments are longer than 5 cm prior to crushing (fragments are 600 mm both before and after crushing in device 7; column 4, lines 38-56).
	As to claims 8 and 10, pressing produces a sawn timber form (wood plate 15).


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (8,268,430).
	As to claims 1 and 9, Johnson et al disclose a method of making a composite material that includes
	-comminuting wood elements into wood fragments: wood is cut or sliced to length (column 7, line 41 through column 8, line 7);
	-crushing the wood fragments: fragments are crushed in crushing machine 38 (column 9, lines 1-14)
	-mixing the wood fragments with an adhesive agent (column 11, lines 7-35);
	-pressing the mixture (column 11, line 36 through column 13, line 53).
	As to claim 2, the wood can be scrap or waste wood (column 6, lines 42-47).
 	As to claims 3 and 4, the wood is heated to at least 56ºC for at least 30 minutes (column 4, lines 1-2).
	As to claim 5, the wood is splintered (see piece 32 Figs. 3A and 3C). 
	As to claim 7, the fragments are longer than 5 cm prior to crushing (fragments are at least 900 mm, column 7, lines 63-67).
	As to claims 8 and 10, pressing produces a sawn timber form (column 4, lines 50-53, column 13, line 63 through column 14, line13).






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edelmann et al (8,188,266), Knokey et al (6,895,723), and Strickland (5,279,691) disclose forming wood composites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754